NOTICE: NOT FOR OFFICIAL PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                   AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                      IN THE
              ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                             IN RE: MH 2020-001691

                              No. 1 CA-MH 20-0030
                                FILED 4-20-2021


            Appeal from the Superior Court in Maricopa County
                          No. MH 2020-01691
      The Honorable Steven K. Holding, Judge Pro Tempore (Retired)

                                    AFFIRMED


                                     COUNSEL

Maricopa County Legal Defender’s Office, Phoenix
By Cynthia D. Beck
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Anne C. Longo
Counsel for Appellee
                          IN RE: MH2020-001691
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge David B. Gass and Judge David D. Weinzweig joined.


B R O W N, Judge:

¶1          Appellant challenges the superior court’s order compelling
him to undergo involuntary mental health treatment. He argues the
evidence was insufficient to support the order. For the following reasons,
we affirm.

                             BACKGROUND

¶2            Appellant suffers from schizoaffective disorder, bipolar type.
In 2019, the superior court ordered Appellant to receive court-ordered
treatment for at least the 11th time. When he completed about 170 of the
180-day inpatient component of the 2019 order, a deputy medical director
petitioned for further court-ordered treatment. The petition alleged in part
that Appellant was persistently or acutely disabled and was supported by
affidavits from two physicians, Dr. Payam Sadr and Dr. Nandni Gupta. The
superior court conducted a hearing on the petition at which the parties
stipulated to the admission of the two affidavits, and the court heard
testimony from several other witnesses, including Appellant.

¶3            Dr. Sadr noted Appellant had auditory and visual
hallucinations. Dr. Gupta explained Appellant was a danger to himself
because the auditory hallucinations told him to self-harm and he suffered
from paranoia. Both physicians expressed concern because Appellant
struggled to respond appropriately to questions. Dr. Sadr stated that
Appellant appeared disheveled, could not identify why he was there,
“laugh[ed] inappropriately,” and spoke “nonsensically.” When Dr. Gupta
asked about the time Appellant jumped out of a moving car on the freeway,
Appellant sang a song about jumping out of a car. The doctors opined that
Appellant needed further court-ordered treatment because he is unable to
care for himself or achieve stability for his psychiatric symptoms in an
outpatient setting.

¶4            Appellant’s case manager testified that before the 2019 order,
Appellant had difficulty completing activities of daily living including
eating, bathing, and keeping himself safe; Appellant also continued to use


                                     2
                           IN RE: MH2020-001691
                             Decision of the Court

illegal substances. Historically, Appellant would be admitted to a facility
and become stabilized, but then discontinue treatment and medication by
leaving the facility. A psychiatric nurse practitioner who worked with
Appellant testified that while in treatment under the 2019 order,
Appellant’s medications were switched, his internal stimuli had decreased,
and he could complete more activities of daily living. But Appellant
continued to have auditory hallucinations, delusional thought content, and
paranoia.

¶5           The superior court found by clear and convincing evidence
that Appellant needed psychiatric treatment but was unwilling to accept it
voluntarily. With no appropriate or available alternatives, the court
ordered Appellant to undergo combined inpatient and outpatient
treatment for 365 days or until he is no longer persistently or acutely
disabled. Appellant timely appealed.

¶6             We recognize, due to no fault of the parties, this appeal is now
moot because more than 365 days have passed since the superior court
issued its treatment order. Appellate courts generally do not consider moot
questions. Slade v. Schneider, 212 Ariz. 176, 179, ¶ 15 (App. 2006). In our
discretion, however, we may choose to address a moot question when the
order at issue entails collateral consequences that will continue to affect a
party. In re M.H. 2007-001236, 220 Ariz. 160, 165, ¶ 12 n.3 (App. 2008).
Given the potential impact of an additional involuntary treatment order on
Appellant’s future interests, in our discretion we consider the merits of the
appeal.

                               DISCUSSION

¶7              The degree of proof required for court-ordered treatment is
clear and convincing evidence. A.R.S. § 36-540(A); In re Mental Health Case
No. MH 94-00592, 182 Ariz. 440, 445 (App. 1995). We review the evidence
in the light most favorable to sustaining an order for involuntary treatment,
In re MH 2008-000438, 220 Ariz. 277, 278, ¶ 6 (App. 2009), and we will affirm
if the order is supported by substantial evidence, MH 94-00592, 182 Ariz. at
443.

¶8            The superior court found Appellant persistently or acutely
disabled and in need of psychiatric treatment with no other available
alternative to court ordered treatment. Persistent or acute disability is
defined as

       a severe mental disorder that meets all the following criteria:



                                      3
                          IN RE: MH2020-001691
                            Decision of the Court

      (a) If not treated has a substantial probability of causing the
      person to suffer or continue to suffer severe and abnormal
      mental, emotional or physical harm that significantly impairs
      judgment, reason, behavior or capacity to recognize reality.

      (b) Substantially impairs the person’s capacity to make an
      informed decision regarding treatment, and this impairment
      causes the person to be incapable of understanding and
      expressing an understanding of the advantages and
      disadvantages of accepting treatment and understanding and
      expressing an understanding of the alternatives to the
      particular treatment offered after the advantages,
      disadvantages and alternatives are explained to that person.

      (c) Has a reasonable prospect of being treatable by outpatient,
      inpatient or combined inpatient and outpatient treatment.

A.R.S. § 36-501(32). Appellant challenges only the criteria outlined in
subsections (b) and (c). He argues the record does not support the court’s
findings because the information relied on in the affidavits was stale.
Appellant also contends he is at or approaching his “baseline” on current
medication and thus he is not treatable under § 36-501(32)(c). But the record
includes substantial evidence to the contrary.

¶9            Dr. Sadr and Dr. Gupta provided affidavits based on medical
records and the interviews they conducted with Appellant and agreed
further court-ordered treatment is necessary. Both physicians completed
their interviews with Appellant near the end of his treatment under the
2019 order and close to the filing of the petition. During the interviews,
Appellant actively hallucinated, responded nonsensically to questions, and
lacked insight into his condition. Because the interviews provided
reasonable grounds for the physicians’ opinions and were conducted
shortly before the petition was filed, the information was not stale.

¶10           We are not persuaded by Appellant’s assertion that his
conditions are not treatable because his medication is currently helping him
achieve some degree of improvement. Two of Appellant’s treating
providers, a psychiatric nurse practitioner and case manager, testified that
Appellant needs continuing court-ordered inpatient care to be successful.
Both pointed to Appellant’s past inability to remain in treatment and take
recommended medication unless he was in a court-ordered setting. The
nurse practitioner attributed Appellant’s success to the new medications
and the highly-structured-inpatient environment. Appellant’s special



                                     4
                          IN RE: MH2020-001691
                            Decision of the Court

assistance advocate expressed concerns Appellant would decompensate in
a less restrictive setting but did not say definitively that Appellant needs
court-ordered inpatient care.

¶11            The physicians’ affidavits established Appellant was disabled
based on interviews in which Appellant presented disheveled, with
nonresponsive communication, paranoia, and hallucinations—including
auditory hallucinations telling him to harm himself. Other providers
testified about their interactions with Appellant and noted his continued
unsuccessful attempts at outpatient treatment, inability to complete
activities of daily living, and Appellant’s paranoia and hallucinations.

¶12            We recognize Appellant presented some evidence supporting
his position that court-ordered treatment is no longer necessary; however,
we do not reweigh the evidence on appeal. In re Pima Cnty. Mental Health
No. MH-2010-0047, 228 Ariz. 94, 98, ¶ 17 (citation omitted) (The superior
court is in the best position to “observe witnesses, judge credibility, weigh
evidence, and make findings of fact.”). Moreover, “[a] finding of fact is not
clearly erroneous if substantial evidence supports it, even if substantial
conflicting evidence exists.” Kocher v. Ariz. Dep’t of Revenue, 206 Ariz. 480,
482, ¶ 9 (App. 2003). Because substantial evidence supports the superior
court’s finding that Appellant needs psychiatric treatment due to a
persistent or acute disability, we need not address whether substantial
evidence supports a finding of grave disability.

                              CONCLUSION

¶13          We affirm the superior court’s order for involuntary mental
health treatment.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5